         Case 2:14-cr-00494-NIQA Document 53 Filed 02/09/21 Page 1 of 1



                     JOSÉ LUIS ONGAY, ATTORNEY AT LAW

            600 WEST GERMANTOWN PIKE, SUITE 400, PLYMOUTH MEETING, PA 19462
              TEL (484) 681-1117 FAX (888) 519-3449 EMAIL JLOLAW@LIVE.COM

                      ADMITTED TO NEW JERSEY, NEW YORK, AND PENNSYLVANIA




February 5, 2021

The Honorable Nitza Quinones Alejandro
Judge, Unites States District Court
 4000 United States Courthouse
601 Market Street
Philadelphia, PA 19106

Re: USA v. Javier Gonzalez, 14-CR-494

The following is to inform the Court that Mr. Gonzalez wishes to withdraw the pending § 2255
motion that was filed on August 5, 2020 and can be found at docket entry 34 in the above
referenced matter.

Thank you for your assistance in this matter.

Respectfully,

/s/Jose Luis Ongay
______________________
Jose Luis Ongay




JLO

C: James Pavlock, AUSA (via email)
